Citation Nr: 0716931	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 530A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

1.  Entitlement to an effective date prior to March 11, 2002 
for an evaluation of 70 percent for service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to March 11, 2002 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran filed a claim of service connection for PTSD on 
May 24, 1999.  A January 2003 rating decision granted service 
connected for PTSD and assigned a 50 percent evaluation, 
effective on May 24, 1999.  A Notice of Disagreement was 
received by VA in September 2003.  

A December 2003 rating decision assigned an increased 
evaluation of 70 percent for PTSD and a TDIU rating, both of 
which were effective on March 11, 2002, the date of a 
treatment record that found the veteran was unemployable.  
The veteran timely appealed the effective dates of the grant 
of 70 percent rating and a TDIU rating.  



FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
received by VA in May 1999, and a May 2003 rating decision 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective May 24, 1999, the date of claim.  

2.  A 70 percent evaluation, as well as TDIU rating, was 
assigned effective on March 11, 2002.  

3.  The initial medical evidence referable to the service-
connected PTSD shows a disability picture that more nearly 
approximated severe social and industrial inadaptability and 
reflected that the veteran had been unemployable since the 
date of claim or May 24, 1999.  



CONCLUSIONS OF LAW

1.  An effective date of May 24, 1999, but no earlier, for 
the assignment of a 70 percent rating for the service 
connected PTSD is for application.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

2.  An effective date of May 24, 1999, but no earlier, for 
the assignment of a TDIU rating is for application.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In October 2003, the RO sent the veteran a letter, with a 
copy to his representative at the time, in which he was 
informed about VCAA.  Moreover, the January 2005 Statement of 
the Case provided the veteran with the laws and regulations 
with regard to establishment of the effective date of an 
increased rating.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issues 
in this case involve entitlement to earlier effective dates, 
a current examination is not relevant.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient evidence on file on which to make a 
decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   


Pertinent Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16  (2006).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is warranted for psychiatric 
disability if it is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for psychiatric 
disability if it is productive of total social and 
occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2006).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  



Analysis

The veteran contends that the 70 percent evaluation for the 
service-connected PTSD and the grant of a TDIU rating in this 
case should made be effective on May 24, 1999, the date of 
claim, rather than on March 11, 2002.  

As noted, the veteran was service connected for PTSD and 
assigned a 50 percent evaluation, effective on May 24, 1999, 
by rating decision in January 2003.  A December 2003 rating 
decision assigned an increased evaluation of 70 percent for 
PTSD and granted a TDIU rating, both of which were effective 
on March 11, 2002, which was the date of a treatment record 
that indicated that the veteran was unemployable.  

Although the RO construed a September 2003 statement from the 
veteran, received by VA on September 19, 2003, as a claim for 
increase, the Board finds that it is actually a timely Notice 
of Disagreement to the January 2003 assignment of a rating of 
50 percent for service-connected PTSD.  

A claim for an increased rating is also considered a claim 
for a TDIU rating, and the effective date of a grant of 
benefits is generally based on the date of filing of the 
claim or the date entitlement arose, whichever is later.  

The date of claim in this case is May 24, 1999.  With respect 
to the date entitlement arose, the Board notes that a VA 
examiner concluded on July 8, 1999 that the veteran was 
totally disabled from his PTSD alone, which was the first 
notation of increased disability and individual 
unemployability.  

As such, the Board finds given these facts that the date 
entitlement arose would be the date of claim, May 24, 1999, 
when he first sought compensation for PTSD.  

Accordingly, the date for the assignment of a 70 percent 
evaluation for the service-connected PTSD and for the TDIU 
rating should be May 24, 1999.  




ORDER

An earlier effective date of May 24, 1999 for the assignment 
of a 70 percent rating for service-connected PTSD is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An earlier effective date of May 24, 1999 for the assignment 
of a TDIU rating is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


